UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-1486


LARRY DAVIS,

                Plaintiff – Appellant,

          v.

WEISER SECURITY SERVICES, INC; NORTH CAROLINA NATIONAL
GUARD; RANDY POWELL; JAMES ROSES; JERRY BOWMAN; GUY
MADERES,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:13-cv-00522-MOC-DSC)


Submitted:   August 18, 2016                 Decided:   August 22, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Davis, Appellant Pro Se. Elizabeth Ruth Dangel, OGLETREE
DEAKINS NASH SMOAK & STEWART, PC, Charlotte, North Carolina;
Vanessa N. Totten, Assistant Attorney General, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Larry Davis appeals from the district court’s judgment in

Defendants’ favor on Davis’ racial harassment and discrimination

claims, brought pursuant to Title VII of the Civil Rights Act of

1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2012).                            Davis

also    challenges    the    district      court’s         order    granting       Davis’

motion for reconsideration, but reaffirming the dismissal order.

On appeal, we confine our review to the issues raised in the

Appellant’s    brief.        See   4th   Cir.       R.    34(b).      Because      Davis’

informal brief does not challenge the basis for the district

court’s     dispositive      rulings,      Davis         has    forfeited        appellate

review of the district court’s orders.                         See Williams v. Giant

Food Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004); see also

Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir.

1999)   (failure     to    raise   issue       in    opening       brief    constitutes

abandonment of that issue).            Accordingly, we affirm the district

court’s orders.           See Davis v. Weiser Sec. Servs., Inc., No.

3:13-cv-00522-MOC-DSC (W.D.N.C. filed Mar. 1, 2016, entered Mar.

2, 2016; Mar. 31, 2016).           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   this     court     and    argument         would     not    aid   the

decisional process.

                                                                                 AFFIRMED



                                         2